Citation Nr: 0726284	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-22 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Little Rock, Arkansas 



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical center on 
September 9, 2005.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to July 
1976.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VAMC.  



FINDINGS OF FACT

1.  Service connection is not in effect for any disability.  

2.  The veteran presented on September 9, 2005 to the 
emergency room of a private medical center with a three-day 
history of worsening abdominal pain, primarily in the 
epigastric region.  The veteran started having intractable 
vomiting with sharp cramping pain.  He was treated and after 
symptoms improved, he was discharged approximately 18 hours 
later.  

3.  At the time he was seen at the private medical facility 
on September 9, 2005, the veteran had not received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment.  



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency room care provided at 
a non-VA facility on September 9, 2005 have not been met. 38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.120, 17.1000, 17.1002 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).  

The Court, however, recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases such 
as this one in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  


II. Analysis

The veteran presented on September 9, 2005 to the emergency 
room of a private medical center with a three-day history of 
worsening abdominal pain, primarily in the epigastric region.  
The veteran started having intractable vomiting with sharp 
cramping pain.  He was treated and after symptoms improved, 
he was discharged approximately 18 hours later.  

The veteran contends that he is entitled to payment or 
reimbursement of unauthorized medical expenses resulting from 
such emergency treatment.  

In order to receive payment or reimbursement for medical 
expenses incurred at a non-VA facility, the veteran must meet 
the criteria set forth in one of two applicable regulations.  
The first is 38 C.F.R. § 17.120.  

Under this regulation, to establish eligibility for payment 
or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

	(a) The care and services rendered were either: 
		(1) for an adjudicated service- connected 
disability; or 
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service- connected disability; or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service- connected disability; or 
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2005); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  

The veteran does not satisfy the above criteria.  As the 
evidence shows, the treatment that the veteran received on 
September 9, 2005 was for a nonservice-connected disorder not 
associated with or aggravating an adjudicated service-
connected disability.  The veteran was also not rated as 
permanently and totally disabled or participating in a 
rehabilitation program at the time of his care in September 
2005.  Accordingly, there is no basis to establish 
entitlement to payment or reimbursement under 38 C.F.R. § 
17.120.  

The next method for receiving for payment or reimbursement of 
the medical expenses is found in 38 C.F.R. § 17.1002.  Under 
this regulation, payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 (West 
2002) and 38 C.F.R. §§ 17.1000-1002 (2005).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556. To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002 (2005).  

Here, the Board finds that the veteran also does not satisfy 
the criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses at issue.  
Specifically, the Board finds that, at the time the emergency 
treatment was furnished, the veteran was enrolled in the VA 
health care system, but had not received medical services 
under authority of 38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such emergency treatment.  

In this regard, the Board notes that the facts are not in 
dispute.  On September 9, 2005, the veteran presented to the 
emergency room of a private medical center with a three-day 
history of worsening abdominal pain, primarily in the 
epigastric region.  The veteran started having intractable 
vomiting with sharp cramping pain.  He was treated and after 
symptoms improved, he was discharged approximately 18 hours 
later.  

A letter from the private medical facility, signed by a 
medical professional of the facility, indicated that the 
veteran's emergency admission was medically necessary and 
appropriate to rule out acute process.  

The veteran testified before the Board that the nearest VA 
Medical Center was approximately two hours drive and the 
private facility was approximately 30 minutes from his house.  

The veteran also testified, and the record also indicates, 
that he had been accepted for care by VA in May 2005.  There 
is, however, no indication in the record that the veteran had 
received health care services from VA within 24 months 
preceding the emergency treatment on September 9, 2005.  

While the Board sympathizes with the veteran's statements and 
testimony concerning the emergent nature of his medical care 
and the medical costs related thereto, based on the foregoing 
the Board finds that the veteran has failed to meet the 
criteria for payment or reimbursement of unauthorized medical 
expenses resulting from his emergency room treatment on 
September 9, 2005.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). The benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002) 
are not for application.  



ORDER

The payment or reimbursement of unauthorized medical expenses 
incurred at a private medical center on September 9, 2005 is 
denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


